Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cowles U.S. 2011/0103728.
Re clm 1, Cowles discloses a bearing unit for a rotor unit of a wind turbine (Fig. 3A, Fig. 4), comprising: a first bearing ring (34) for being mounted to a first rotor unit component of the rotor unit; a second bearing ring (32) for being mounted to a second rotor unit component of the rotor unit; a plurality of rolling elements (30b) being located within a free space between the first bearing ring and the second bearing ring for supporting a relative rotating action between the first bearing ring and the second bearing ring around a rotational axis of the bearing unit; and a sealing member (10) for sealing one side of the free space towards an environment of the bearing unit, wherein the sealing member comprises a sealing member base portion (10 except 20 and 22, Fig. 3B) and a first sealing member tip portion (20) protruding from the sealing member base portion in the direction of the first bearing ring, wherein the sealing member comprises a second sealing member tip portion (22) protruding from the sealing member base portion, the first sealing member tip portion abuts a first wall (40) of the first bearing ring and the second sealing member tip portion abuts a second wall (42) of the bearing unit, the second wall facing the first wall; wherein the sealing member is configured and arranged such that a first contact pressure between the first sealing member tip portion and the first wall is transmitted through the sealing member to the second sealing member tip portion to increase a second contact pressure between the second sealing member tip portion and the second wall ([0020]; width W is dimensioned such that an interference is maintained between lips 20 and 22 and the surfaces 40 and 42).
Re clm 3, Cowles further discloses  the first sealing member tip portion and the second sealing member tip portion are protruding into a first groove (38) of the first bearing ring and the sealing member base portion is fixedly attached to the second bearing ring, further wherein the first wall is a first side wall (40) of the first groove and the second wall is a second side wall (42) of the first groove.
Re clm 7, Cowles further discloses the first sealing member tip portion comprises a first tip main section (portion of 20 to left of 26a, Fig. 1), starting adjacent to the sealing member base portion and ending at a first tip end section (26a), and the first tip end section has a greater width than the adjacent part of the first tip main section.
Re clm 8, Cowles further discloses  the first wall comprises a first shaped section (where 20 contacts 40), the first tip end section being in contact with the first shaped section and/or the second wall comprises a second shaped section (where 22 contacts 42), wherein a second tip end section is in contact with the second shaped section. 
The examiner notes that the limitation “shaped section” imparts no geometry or limitation to the section since all parts must have some shape (including linear/flat).
Re clm 9, Cowles further discloses the sealing member comprises an integrated spring member (shape of 10 where 20 meets 22), the integrated spring member extending from the first sealing member tip portion to the second sealing member tip portion.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Bierlein WO 2014016017 in view of Cowles U.S. 2011/0103728.
Re clm 1, Bierlein teaches a bearing unit for a rotor unit of a wind turbine (Fig. 1; [0005]), comprising: a first bearing ring (3) for being mounted to a first rotor unit component of the rotor unit; a second bearing ring (2 and 7) for being mounted to a second rotor unit component of the rotor unit; a plurality of rolling elements (5) being located within a free space between the first bearing ring and the second bearing ring for supporting a relative rotating action between the first bearing ring and the second bearing ring around a rotational axis of the bearing unit; and a sealing member (10) for sealing one side of the free space towards an environment of the bearing unit, wherein the sealing member comprises a sealing member base portion (21) and a first sealing member tip portion (one of lips 22) protruding from the sealing member base portion in the direction of the first bearing ring, wherein the sealing member comprises a second sealing member tip portion (other of 22) protruding from the sealing member base portion.
Bierlein does not disclose the first sealing member tip portion abuts a first wall of the first bearing ring and the second sealing member tip portion abuts a second wall of the bearing unit, the second wall facing the first wall; wherein the sealing member is configured and arranged such that a first contact pressure between the first sealing member tip portion and the first wall is transmitted through the sealing member to the second sealing member tip portion to increase a second contact pressure between the second sealing member tip portion and the second wall.
Cowles teaches a seal for a wind turbine comprising the first sealing member tip portion (20, Fig. 3B) abuts a first wall (40) of the first bearing ring and the second sealing member tip portion (22) abuts a second wall (42) of the bearing unit, the second wall facing the first wall; wherein the sealing member is configured and arranged such that a first contact pressure between the first sealing member tip portion and the first wall is transmitted through the sealing member to the second sealing member tip portion to increase a second contact pressure between the second sealing member tip portion and the second wall ([0020]) for the purpose of maintaining contact between the lip and the opposing ring through a wide range of motion ([0024]).
It would have been obvious to one of ordinary skill in the art to substitute the lip geometry and corresponding opposing lip contact geometry and provide the first sealing member tip portion abuts a first wall of the first bearing ring and the second sealing member tip portion abuts a second wall of the bearing unit, the second wall facing the first wall; wherein the sealing member is configured and arranged such that a first contact pressure between the first sealing member tip portion and the first wall is transmitted through the sealing member to the second sealing member tip portion to increase a second contact pressure between the second sealing member tip portion and the second wall for the purpose of maintaining contact between the lip and the opposing ring through a wide range of motion.
Re clm 2, Bierlein further discloses the sealing member base portion is clamped to the second bearing ring by a clamping plate (9; [0014]).
Re clm 3, the improvement of Cowles further discloses the first sealing member tip portion and the second sealing member tip portion are protruding into a first groove (38) of the first bearing ring and the sealing member base portion is fixedly attached to the second bearing ring, further wherein the first wall is a first side wall (40) of the first groove and the second wall is a second side wall (42) of the first groove.
Re clm 6, Bierlein further discloses the first bearing ring (3) is an inner ring ([0026] of the bearing unit and the second bearing ring (2)  is an outer ring ([0026]) of the bearing unit.
Re clm 7, the improvement of Cowles further discloses the first sealing member tip portion comprises a first tip main section (portion of 20 to left of 26a, Fig. 1), starting adjacent to the sealing member base portion and ending at a first tip end section (26a), and the first tip end section has a greater width than the adjacent part of the first tip main section.
Re clm 8, the improvement of Cowles further discloses  the first wall comprises a first shaped section (where 20 contacts 40), the first tip end section being in contact with the first shaped section and/or the second wall comprises a second shaped section (where 22 contacts 42), wherein a second tip end section is in contact with the second shaped section. 
The examiner notes that the limitation “shaped section” imparts no geometry or limitation to the section since all parts must have some shape (including linear/flat).
Re clm 9, the improvement of Cowles further discloses the sealing member comprises an integrated spring member (shape of 10 where 20 meets 22), the integrated spring member extending from the first sealing member tip portion to the second sealing member tip portion.
Re clm 10, Bierlein further discloses a wind turbine ([0002]) comprising: a rotor unit with at least two rotor blades and a rotor shaft; a generator unit for generating electricity from a movement of the rotor unit (inherent to wind turbines); and a bearing unit according to claim 1, arranged at the rotor shaft ([0002]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Bierlein WO 2014016017 in view of Cowles U.S. 2011/0103728 as applied to claim 1 above, and further in view of Ke CN 107191599.
Bierlein in view of Cowles discloses all the claimed subject matter as described above.
Assuming the spring member must be a separate element from the sealing member:
Re clm 9, Bierlein in view of Cowles does not disclose the sealing member comprises an integrated spring member, the integrated spring member extending from the first sealing member tip portion to the second sealing member tip portion.
Ke teaches a seal comprising an integrated spring member (2, Fig. 1), the integrated spring member extending from the first sealing member tip portion (top right of 1) to the second sealing member tip portion (bottom right of 1) for the purpose of having good sealing effect while also having increased elastic recovery which prolongs the life and quality of the seal.
It would have been obvious to one of ordinary skill in the art to modify the seal of Cowles and provide the sealing member comprises an integrated spring member, the integrated spring member extending from the first sealing member tip portion to the second sealing member tip portion for the purpose of having good sealing effect while also having increased elastic recovery which prolongs the life and quality of the seal.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Bierlein WO 2014016017 in view of Cowles U.S. 2011/0103728 as applied to claim 1 above, and further in view of Hofmann U.S. 2010/0247295.
Bierlein in view of Cowles discloses all the claimed subject matter as described above.
Assuming it could be reasonably argued that a wind turbine does not have blades and a generator:
Re clm 10, although it is well known that wind turbines have at least two rotor blades, and a generator unit for generating electricity, Bierlein does not explicitly state these limitations and thus does not disclose a rotor unit with at least two rotor blades and a rotor shaft; a generator unit for generating electricity from a movement of the rotor unit; and a bearing unit according to claim 1, arranged at the rotor shaft.
Hofmann teaches a wind turbine comprising a rotor unit with at least two rotor blades (33, Fig. 6) and a rotor shaft (23); a generator unit (32) for generating electricity from a movement of the rotor unit; and a bearing unit (30) according to claim 1, arranged at the rotor shaft.
It would have been obvious to one of ordinary skill in the art to substitute the bearing of Bierlein into any well-known wind turbine such as the one taught by Hofmann and provide a rotor unit with at least two rotor blades and a rotor shaft; a generator unit for generating electricity from a movement of the rotor unit; and a bearing unit according to claim 1, arranged at the rotor shaft to achieve the predictable result of rotationally support wind turbine parts relative to each other.

Allowable Subject Matter
Claims 4-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. WO 2009/143972 discloses a spring member as being molded into the seal, 9 of Fig. 2.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN B WAITS whose telephone number is (571)270-3664. The examiner can normally be reached Monday-Thursday from 6-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN B WAITS/Primary Examiner, Art Unit 3656